RILEY, J.
(concurring). The executors of the estate of Arthur H. Geissler, deceased, under an order of the county court of Oklahoma county, delivered receipts to whiskey located in warehouse in the Commonwealth of Kentucky and received a consideration therefor, but failed to secure either a confirmation or approval of the transmutation for an extended interval of time.
Mr. Bowdry, petitioning for permission to do so, paid into the county court a consideration substantially larger than that which had been paid by the distillery to the executors. Mr. Bowdry obtained an order of the county court in acceptance of his offer for the whiskey. The sale to Mr. Bowdry was confirmed and the purported sale theretofore made by the executors was disapproved. The district court, on appeal, reversed the county court. Mr. Bowdry appeals to this court.
The primary question presented on this appeal is whether title to the chattels or personal property, represented by the warehouse receipts, passed to the distillery from the executors at thé time the distillery paid the consideration to executors. If so, Mr. Bowdry could not subsequently purchase the commodity. If not, the county court, in the exercise of sound judicial discretion, was correct in declining to confirm the tentative sale to the distillery and in confirming the sale for the greater consideration paid into court by Bowdry for the whiskey. The highest consideration obtainable for a sale by a county court, sitting in probate, is for the best interest of deceased’s estate. A deceased person’s interest, represented by his estate, should be safeguarded in a court of justice and the best interest of a sale of an asset of such an estate is the highest price agreed to be paid.
Ordinarily, title to personal property passes upon delivery for a consideration agreed upon or paid. An executor or an administrator is only an agency of the county court sitting in probate.
An agency, such as an executor, exercises authority delegated and devolved by lawful orders of the court. That such orders may not transgress the statute is certain. Omissions within the text of an order purporting to delegate authority are supplied by the *217law. Herein, the statute governs and determines the issue involved.
“No sale of any property of an estate of a decedent is valid unless made under order of the county court, except as otherwise hereinafter provided. All sales must be reported under oath and confirmed by the county court, before the title to the property sold passes.” 58 O.S. 1941 §382.
The statute is all-embracing; it is conclusive except as to the exception-expressed in the text.
The requirement of the general statute, supra, is in derogation of the general rule applicable to persons sui juris. Under the general rule applicable to persons in esse and sui juris, title to personal property passes upon delivery for an adequate consideration paid or agreed to be paid. The reason for the rule and for the exception is obvious. The first is based on intention of the contracting parties, one of which is the vendor and the other the vendee. But the owner of this whiskey is dead. The court represents the deceased’s estate. That court acts by and through the judge and through the agency created by law and appointed by the court. The executor is appointed by the court, may be discharged by the court, is subject to the superintending control of the court and the executor’s acts and conduct are not valid until they receive the court’s approval.
The purpose of the general statute is the welfare of the estate. That statute requires a confirmation in all such cases.
A special statute applicable to a given situation governs over the terms of a general statute. Moreover, courts must examine into related provisions of a general statute and investigate special statutes to which reference is made by exceptions contained in general statutes. This procedure is for the purpose of ascertaining the governing rule of law. The law is the working tools of a court. By these, facts are measured. The law may not be presented to a judge. The law exists, or, in the absence of law, there is chaos and anarchy.
Title 58 O.S. 1941 §387 is the only special statute urged upon us as being applicable. It is the only related statute special in its nature, contained in the Code. The special statute and the general statute are compatible and harmonious so that the one does not govern over the other.
Provisions of this special statute authorize an order to be made by the county court to sell personal property likely to depreciate in value or which will incur loss or expense by being kept. There is involved here property of such a character.
In consideration of the sale of the commodity so situated, a harmonious view should exist as to the applicability of the provisions of the general and special statutes and the governing effect of their requirements to the commodity which, due to influences upon it, may depreciate in value to the detriment of the estate of the deceased.
“But,” says the statute, “the executor ... is responsible for the property”. That phrase means that dominion and control of the whiskey, or evidence of it, the warehouse receipts, should be retained by the executors until the county court approves or confirms the tentative sale.
Herein, the county court within its discretion declined to approve the sale to the distillery in Kentucky, but, to the contrary, the county court rejected that tentative sale as presented to the court by the executors. The county court sought to sustain the higher bid of Bowdry.
“Approval,” according to Mr. Webster, is equivalent to and synonymous with confirmation. The word “confirmation” is used in the general statute. The word “approval” is used in the special statute. Things that are equal *218to the same thing are equal to each other. The special statute and the general statute require confirmation of all sales of any property of whatever nature belonging to or forming a part of the estate of the deceased.
There is nothing contained in the special statute incongruous with provisions of the general statute. The special statute requires an approval of such a sale.
The conclusion of this court should be conformable to constructions of these statutes prior to their adoption in this state by states wherein the statutes previously existed, whether such states were the states of the origin of the statutes or whether the statutes were theretofore construed by the courts of states wherein the statutes originated.
Presumptively, statutes adopted by the State of Oklahoma are adopted in view of the construction previously placed upon them. The State of California construed these statutes con-formably to the views herein expressed. While it is true that subsequent to the time of construction of these statutes by the Supreme Court of the State of California, the Legislature of the State of California amended these statutes, yet comfort for this view exists by reason of the fact that a legislative act in California was required to obtain an adverse rule of law.
Some think the legislative action in California was for the purpose of making the meaning of the statutes clearer to the courts of California. I do not think so. It is believed that the legislative purpose in California was to recall and revoke the rule of law as determined by the Supreme Court of California.
It is equally clear to me that the construction placed upon the statutes herein should be applicable until such time as the Legislature of Oklahoma amends the governing rule to the contrary. The judgment of the district court should be reversed so that the county court may exercise its sound judicial discretion to the best interest of the estate involved.